Citation Nr: 0122844	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims.

The record reflects that the veteran had previously perfected 
an appeal on the issues of entitlement to service connection 
for hearing loss and tinnitus.  By a March 2001 rating 
decision, service connection was granted for both bilateral 
hearing loss and tinnitus.  In view of the foregoing, these 
issues have been resolved and are not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
his claim.

Service connection was granted for the veteran's low back 
disorder, then identified as post-traumatic arthritis of the 
lumbar spine, by a September 1994 rating decision.  A 20 
percent rating was assigned, effective February 5, 1992.  
This rating was subsequently increased to 40 percent by a 
July 1995 rating decision, effective June 12, 1995.

Service connection was granted for a generalized anxiety 
disorder by a May 1997 rating decision.  A 10 percent rating 
was assigned, effective January 27, 1997.

The veteran initiated his current increased rating claims by 
a statement received in December 1999.  He subsequently 
underwent a VA spine examination and a VA mental disorders 
examination in January 2000.  Thereafter, in the October 2000 
rating decision, the RO denied increased ratings for the 
veteran's generalized anxiety disorder and his low back 
disorder (identified as L4-5 narrowing with spur formation 
and scoliosis).  

The veteran appealed the October 2000 rating decision to the 
Board.  On his July 2001 VA Form 9 (Appeal to the Board), the 
veteran noted, among other things, that Social Security had 
put him on disability because of his conditions.  In a 
September 2001 statement, the veteran's representative 
contended that a remand was required to obtain records from 
the Social Security Administration (SSA).

The Court has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also § 3 of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001); 66 Fed. Reg. at 
45630-45631 (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).  Accordingly, the Board concludes that a 
request should be made for these records.

As an additional matter, the Board notes that the veteran 
contended at both of his January 2000 VA examinations that he 
had been unemployed since November 1999 because of his back 
pain.  He also submitted a VA Form 21-8940 (Application for 
Increased Compensation Based on Unemployability) to this 
effect in November 2000.  The evidence submitted in support 
of this claim includes an October 1999 statement from his 
former employer which stated that the veteran was unable to 
perform his work tasks because of physical disabilities, 
pain, and the medication that he required on a daily basis.  
Additionally, he submitted a January 2000 private medical 
statement, which opined that the veteran should be considered 
to be unemployable due to his back and mental disabilities, 
and that he was permanently and totally impaired as a result 
thereof.

The Board acknowledges that the RO denied the veteran's claim 
of entitlement to a total rating based upon individual 
unemployability (TDIU) by a July 2001 rating decision, and it 
does not appear that the veteran filed a Notice of 
Disagreement with respect to this decision.  However, in 
VAOPGCPREC 6-96 General Counsel for VA made the following 
statements:

. . . where the appealed "issue" 
concerns entitlement to an increased 
rating for a service-connected 
disability, we believe the Board would 
have jurisdiction to address, as a 
"subissue," the question of whether an 
increased rating may be warranted on a 
particular basis, including an 
extraschedular rating under section 
3.321(b)(1) or a TDIU rating under 
section 4.16(b).  The question of 
entitlement to a TDIU rating for a 
particular service- connected disability 
is in many respects similar to the 
question of entitlement to an 
extraschedular rating for such 
disability, although the questions are 
governed by separate regulations and 
different standards.  Both questions 
concern entitlement to an increased 
rating for a service-connected disability 
on a basis other than the evaluations 
provided in VA's ratings schedule.  
Accordingly, the question of entitlement 
to a TDIU rating, when properly raised, 
may be considered a component of an 
increased-rating claim to the same extent 
that the question of extraschedular 
entitlement may be. 

Based on the foregoing, the Board finds that VA must consider 
whether the veteran is entitled to a TDIU as part of his 
claim for an increased rating for his service-connected back 
disorder.  Since the January 2000 VA examiner did not express 
an opinion as to whether the veteran's back disorder 
prevented him from obtaining or retaining substantially 
gainful employment, the Board finds that a remand is 
necessary in order to obtain such an opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issues on 
appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should address in the first 
instance whether any additional 
notification or development action is 
required under the VCAA regarding the 
issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
66 Fed. Reg. 45,620 (Aug. 29, 2001), to 
be codified at 38 C.F.R. § 3.159.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran's claims folder should be 
returned to the physician who conducted 
the January 2000 VA spine examination.  
This examiner must express an opinion as 
to whether it is as likely as not that 
the veteran's service-connected low back 
disorder prevents him from obtaining or 
maintaining substantially gainful 
employment.  Any additional testing 
deemed necessary should be conducted.  If 
the physician is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

If the physician who conducted the 
January 2000 VA spine examination is 
unavailable, then the veteran should be 
scheduled for a new examination which 
addresses the requested opinion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


